IMPORTANT NOTICE - INDEPENDENT AGENT AND BROKER COMPENSATION NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL. For information about how Travelers compensates independent agents and brokers, please visit www.travelers.com, call our toll-free telephone number, 1-866-904-8348, or you may request a written copy from Marketing at One Tower Square, 2GSA, Hartford, CT 06183. ND044 Rev. 1-08 Page 1 of 1 IMPORTANT NOTICE NOTIFICATION OF PENDING CHANGES FOREIGN TERRORISM / TRIA Pursuant to the requirements of the Terrorism Risk Insurance Act of 2002 (TRIA), if this policy includes coverage for certified acts of terrorism (“insured loss”), it also includes disclosure of the rate or premium charged for exposure to “insured loss” as defined under TRIA. TRIA is set to expire as of 12/31/07. If TRIA expires and is not extended or reenacted, the rate or premium disclosed for exposure to “insured loss” shall instead be applicable to exposure to loss caused by “act(s) of foreign terrorism”, defined as follows: a. Any act that is violent or dangerous to human life, property or infrastructure; and b. The act has been committed by an individual or individuals acting on behalf of any foreign person or foreign interest, as part of an effort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the United States Government by coercion. Any coverage provided for loss caused by an “act of foreign terrorism” shall be subject to all of the terms, definitions, exclusions and conditions of the applicable policy, and any applicable federal and/or state laws, rules or regulations. ND054 Rev. 1-07 ª 2007 The St. Paul Travelers Companies, Inc. All Rights Reserved
